Citation Nr: 0503881	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.

The veteran was afforded a videoconference hearing in 
December 2004.  The transcript of this hearing is associated 
with the claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded to obtain a detailed letter from 
the veteran, to include the unit he served in during 
service and further information regarding his current 
treatment.
?	This case is remanded to obtain additional service 
personnel records for the veteran.  Specifically, the 
veteran's unit records must be obtained from the U.S. 
Armed Services Center for Unit Record Research 
(USASCURR).
?	This case is remanded to obtain a VA psychiatric 
examination if the RO is able to verify the veteran's 
stressors.


Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2004).  Although service connection may be established based 
on other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2004).

Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

The veteran alleges that while on temporary duty (TDY) in the 
Republic of Vietnam, he watched from a tower as a Vietcong 
soldier decapitated one of his fellow soldiers.  The veteran 
was unable to remember what the man's name was, although he 
was uncertain if he knew the victim personally since they 
were stationed at Military Assistance Command, Vietnam 
(MAVC).  In order to substantiate this claim, the veteran 
must write a detailed letter explaining his experiences, to 
include which unit he served in.

Testimony given at the December 2004 hearing indicated that 
the veteran had been treated by several other physicians than 
were associated with the claims folder.  The veteran should 
provide addresses and dates of treatment for the Vietnam Vets 
Center (attn: Mr. Ramos), etc., the Crown Point, IN VAMC, Dr. 
Johnson, and the MACV.  For the MCADV, the RO must request a 
unit history from USASCURR to determine if these events did 
take place as the veteran stated.

If the RO is able to verify the veteran's alleged stressors, 
a VA examination should then be afforded the veteran.  As the 
Court of Appeals for Veterans Claims (Court) explained in 
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the veteran submit a more 
detailed explanation of when his stressors took place 
and the unit in which he served.  The veteran should be 
informed that for USASCURR or any other appropriate 
federal archive to obtain the most relevant information 
pertaining to his claim, he must submit more detailed 
information regarding his stressors.  The veteran must 
also provide the RO with more detailed information 
regarding his past and current treatment.  The veteran 
should provide information regarding his treatment in 
Crown Point, Indiana, the Vietnam Veterans Center (with 
Mr. Ramos) and Dr. Johnson.  This information should 
include what he was treated for, the associated 
addresses and the time frame during which he was 
treated.

2.  Send a request to USASCURR asking that a unit 
history search be undertaken to find out if there is 
verification of the following incidents:

A.  During the periods March through April 1969, 
the veteran was on temporary duty where he watched 
a colleague be decapitated.

B.  During the periods March through April 1960, 
did the veteran's unit experience any hostile file 
or accidental fire that harmed a local boy and a 
grenade?

3.  If the veteran's stressors are verified, the veteran 
should be scheduled for a VA psychiatric examination.  
The veteran's service medical and personnel records and 
his current medical records should be reviewed in detail 
by examining psychiatrist.  Based on review of the 
veteran's pertinent history, along with the examination 
findings, the psychiatrist should respond to each of the 
following items:

A.  State a medical opinion as to whether the 
veteran currently has PTSD.

B.  If it is determined that the veteran has PTSD, 
the examiner must identify the specific stressor or 
stressors on which the diagnosis is based.

C.  If it is determined that the veteran has a 
psychiatric disorder other than PTSD, the examiner 
should state a medical opinion as to whether it is 
at least as likely as not that such psychiatric 
disorder had its onset during his period of active 
duty or within one year afterward.

D.  If it is determined that the veteran has a 
psychiatric disorder other than PTSD, the examiner 
must state a medical opinion as to whether it is at 
least as likely as not that the psychiatric 
disorder is the result of a disease, injury, or 
other incident that occurred while the veteran was 
in service.

4.  Upon completion of the above, the RO should review 
the evidence of record and enter its determination with 
respect to entitlement to service connection for PTSD.  
In the event that the claim is not resolved to the 
satisfaction of the appellant, the RO should issue a 
supplemental statement of the case, a copy of which 
should be provided the veteran, and his representative.  
After they have been given an opportunity to submit 
additional argument, the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



